Citation Nr: 1340402	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for arthritis, left hand, to include as secondary to residual laceration, fourth finger, left hand. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran had active military service from July 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In his February 2008 substantive appeal, the Veteran indicated that he desired a hearing before a member of the Board at the RO in conjunction with his appeal.  A hearing was scheduled for May 12, 2009.  The Veteran did not appear for the hearing and no good cause has been presented for not appearing.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2013).

This appeal was previously remanded by the Board in July 2011, to provide the Veteran with proper VCAA notice and a VA examination.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the Board's July 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must again be remanded. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for arthritis, left hand.  Initially in his claim for service connection, the Veteran did not offer a specific theory of entitlement for service connection.  In a March 2007 letter, the Veteran was provided with proper VCAA notice for direct service connection.  He notified VA in March 2007 that he had no other information or evidence to give VA to substantiate his claim.  Subsequently the claim was denied in an August 2007 rating decision.

The Veteran appealed the August 2007 rating decision.  In the May 2011 Appellant's Brief to the Board, the Veteran's representative raised the issue of secondary service connection.  The Veteran's representative asserted that the Veteran's left hand arthritis was caused or aggravated by his service-connected residual laceration, fourth finger, left hand. 

In the July 2011 remand decision, the Board concluded that a remand was required to assist the Veteran in substantiating his claim for service connection.  Specifically, the Board remanded the claim to provide the Veteran with proper VCAA notice concerning secondary service connection and to obtain a VA examination assessing the nature and etiology of any left hand arthritis disability, to include whether any such disability was proximately due to or aggravated by the Veteran's service-connected residual laceration, fourth finger, left hand. 

Upon review of the record, the Board notes that the Veteran was sent a VCAA notice letter in July 2011.  However, the Board finds that the July 2011 letter did not provide VCAA notice regarding secondary service connection.  Additionally, although the Veteran was twice scheduled for VA examinations, the Veteran has not had a VA examination.  The Board notes that the Veteran did not report to the first examination because he was hospitalized.  Thereafter, the Veteran was scheduled for another VA examination, and despite receiving proper notice of the scheduled examination, the Veteran did not report for the examination.  Although good cause has not been shown for not reporting to the second scheduled VA examination, in light of the need to remand the case, the Board believes that the Veteran should be provided with an additional opportunity to report to a VA examination.  

For the reasons stated above, the Board finds that there has not been substantial compliance with the directives of the July 2011 remand.  Accordingly, an additional remand to comply with such directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran must be provided with proper VCAA notice concerning secondary service connection and must be afforded another opportunity to report to a VA examination to determine the nature and etiology of any left hand arthritis disability. 

Accordingly, the case is REMANDED for the following actions:

1.  A VCAA letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the evidence needed to substantiate a claim for service connection for arthritis as secondary to his service-connected residual laceration, fourth finger, left hand.  Specifically, the notice should notify the Veteran of both the type of evidence that VA will seek to obtain and the type of evidence that he is expected to furnish.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any left hand arthritis disability.  The Veteran's claims folder and a copy of this remand must be provided to the examiner for review prior to completion of the examination.  

The examiner should respond to the following: 

	a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any arthritis of the left hand demonstrated is causally related to military service.

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any arthritis of the left hand demonstrated since service was caused by or aggravated by the Veteran's service-connected residual laceration, fourth finger, left hand.

The examiner must provide complete rationales for all conclusions reached.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of a disease.

4.  Finally, the RO should re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


